Citation Nr: 0932894	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945 and from February 1951 to September 1968.  

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2002.  

2.  During the veteran's lifetime service connection was 
granted for hypertensive vascular disease, rated as 20 
percent disabling; degenerative disc disease, C5-C6, rated 20 
percent disabling; degenerative joint disease of the right 
knee; rated as 10 percent disabling; degenerative joint 
disease of the left knee, rated as 10 percent disabling; 
degenerative joint disease of the right elbow, rated as 10 
percent disabling; residuals of a spermatocele, rated as 
noncompensably disabling; and residuals of a gunshot wound to 
the right elbow, a scar, rated as noncompensably disabling.  

3.  The Certificate of Death listed the immediate cause of 
the veteran's death as Alzheimer's Disease, Diabetes Type II 
was listed as an underlying cause.  

4.  Service medical records do not include any treatment, 
diagnosis or complaints of any neurological or endocrine 
disorders.  

5.  The Veteran's treating physician, who signed his death 
certificate, indicated the Veteran's hypertensive vascular 
disease was linked to the cause of his Alzheimer's Disease, 
and also was a main cause of the Veteran's death.   

6.  VA physician's assistants have opined the Veteran's 
hypertensive vascular disease was not the Veteran's "main 
cause of death."  

7.  There is a balance of evidence on the question of whether 
a service connected disability was a contributory cause of 
the Veteran's death.  

CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. §§3.303, 3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has resolved the claim favorably.  Therefore, no 
further discussion as to VA compliance with the duties to 
notify or to assist is required.  

Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  

The Certificate of Death reveals the Veteran died on March 
[redacted], 2004.  The immediate cause of the veteran's death was 
listed as Alzheimer's Disease.  Diabetes Type II was listed 
as an underlying cause.  He was an inpatient at the North 
Arkansas Regional Medical Center at the time of his death.  
No autopsy was performed.  The physician who certified his 
death and its causes was Dr. Kenneth Collins.  

Service treatment records do not include any diagnosis, 
treatment of clinical findings of any neurological or 
endocrine disorders in service.  

The Veteran served from June 1943 to December 1945.  He was 
wounded in combat in Germany in April 1945 and sustained a 
gunshot wound to the right elbow.  For his service during 
that period his awards included a Combat Infantryman's Badge 
and a Purple Heart.  

He reenlisted in the Air Force in February 1951 and served 
until his retirement in September 1968.  Prior to his 
retirement, it was discovered the Veteran had hypertension, 
with a July 1968 Medical Board Report showing the Veteran had 
essential hypertension.  

During the veteran's lifetime service connection was granted 
for hypertensive vascular disease, rated as 20 percent 
disabling; degenerative disc disease, C5-C6, rated 20 percent 
disabling; degenerative joint disease of the right knee; 
rated as 10 percent disabling; degenerative joint disease of 
the left knee, rated as 10 percent disabling; degenerative 
joint disease of the right elbow, rated as 10 percent 
disabling; residuals of a spermatocele, rated as 
noncompensably disabling; and residuals of a gunshot wound to 
the right elbow, a scar, rated as noncompensably disabling.  

The appellant, who married the Veteran in October 1956, 
contends his service-connected hypertension is causally 
related to the Veteran's Alzheimer's Disease.  She submitted 
her claim in March 2004.  The RO responded in April 2004 and 
requested she identify any relevant records.  She signed a 
release for VA to obtain the medical records of the Veteran 
from Dr. Kenneth Collins and sent it to the RO.  

Previously, the Veteran had submitted a letter from Dr. 
Collins in support of a claim for service connection for 
Alzheimer's Disease.  The June 2000 letter reads as follows:

This letter is in support of (the 
Veteran's) VA service connected 
disability compensation benefits.  (The 
Veteran) has had significant change in 
his medical status over the last year 
under my care here in Harrison, Arkansas.  
Specifically, he has seen significant 
worsening in his Alzheimer's disease, 
which in my opinion is related to his 
past history of vascular disease, also 
significant worsening of his degenerative 
joint disease at C5, C6 which limits him 
in his activities of daily living and in 
his family in being able to care for him, 
other areas of his body effected by 
arthritis are his lower back and knees.  
He also has concomitant illnesses of non-
insulin dependent diabetes mellitus, 
severe hearing loss and past history of 
cerebrovascular accident, also related to 
his hypertension and vascular disease.  

If you need any further information, 
please do not hesitate to contact me, our 
records are available for review if 
needed.  

In October 2004, the appellant submitted a second statement 
from Dr. Collins dated in September 2004.  It reads:  
"Hypertensive vascular disease was a main cause of death in 
this individual."  

The RO requested a VA opinion, and a VA physician's 
assistant, reviewed the claims folder in December 2004 and 
wrote in part, as follows:  

On review of the claims file, the only 
medical records pertaining to this 
Veteran's last hospitalization was in the 
form of his certificate of death.  The 
certificate of death was signed by Dr. 
Kenneth P. Collins and Dr. Collins had 
listed Alzheimer's disease as the 
immediate cause of this Veteran's death.  
He also listed diabetes mellitus, type 
II.  As there is no other evidence 
available at this time, in the opinion of 
this examiner, the Veteran's immediate 
cause of death must be concluded as 
Alzheimer's disease.  There is noted to 
be in the claims folder a handwritten 
note, which was left by Dr. Collins, 
written on a prescription pad, which 
indicates hypertensive vascular disease 
was the main cause of death in this 
individual.  Again, at this time, given 
the only medical records available for 
review, indicate that this Veteran's main 
cause of death was Alzheimer's disease, 
and in the opinion of this examiner, the 
main cause of death would have to remain 
Alzheimer's disease . . . 

On review of current literature there is 
some suggestion that conditions, such as 
high blood pressure, low blood pressure, 
and high cholesterol may increase the 
chance of developing dementia, but at 
this time there is no direct cause of 
relationship established.  

In June 2007 the claims folder was again referred 
to a VA physician's assistant for review and an 
opinion.  He wrote in part as follows:  

It is my medical opinion that the 
patient's cause of death was most likely 
secondary to age, Alzheimer's dementia 
and diabetes.  I do not believe that the 
main cause of death was hypertensive 
vascular disease as outlined by Dr. 
Collins . . .   

Therefore, it is my medical opinion that 
the patient's cause of death was not 
related to his service-connected 
disabilities.  

In his June 2000 letter, Dr. Collins clearly states that in 
his opinion the Veteran's Alzheimer's disease was related to 
the Veteran's past history of vascular disease, and indeed, 
the VA physician's assistants acknowledged that current 
literature suggested hypertensive vascular disease may 
increase the risk of developing dementia.  These facts 
certainly weigh in favor of the claim.  

Clearly adverse to the claim are the conclusions of the cited 
VA physician's assistants.  It is noted, however, that the 
focus of these opinions was whether the hypertensive vascular 
disease was "the main" cause of death, and that their 
conclusion was that it was not.  What these adverse opinions 
fail to consider was whether the Veteran's service connected 
disability was a contributing cause of death as contemplated 
by the regulation.  Their silence on this element of the 
equation, together with their acknowledgement hypertensive 
vascular disease may increase the risk of developing 
Alzheimer's disease, and the Veteran's physician's opinion 
linking the Veteran's Alzheimer's onset and death to 
hypertensive vascular disease, raises a reasonable doubt as 
to whether this service connected disability contributed to 
death for purposes of VA benefits.  With the resolution of 
that reasonable doubt in favor of the appellant, a basis upon 
which to establish service connection for the cause of the 
Veteran's death has been presented.  

ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


